Title: To James Madison from William Hull, 2 June 1808
From: Hull, William
To: Madison, James



Sir,
Detroit, June 2. 1808

Mr. Atwater, the Secretary of the Territory has arrived  I have taken the necessary oaths, before a Territorial Judge, since which I have administered them to the secretary.  I have nothing of consequence to communicate.  The Territory is now in a state of tranquility, and I believe, all parties are satisfied.  Mr. Atwater appears to be a worthy intelligent man.  Mr. Griswold is yet here, and I believe is sensible he has merited the treatment he received.
There never has been a time when the Indians, were more friendly than at present.
Our neighbors, on the other shore, feel, and express much satisfaction at the liberality of our Government, with regard to their trade with the Indians.  I am respectfully Your most obedt. Servant

William Hull

